DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 and 12-21 and 23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.  
Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed to a process (claim 1, a method), machine (claim 12 of a system), or manufacture (claim 23, encoding a method on a non-transitory computer readable medium), which are statutory categories. 
However, evaluating claim 1, under at Step 2A, Prong One, the claim is directed to the judicial exception of an Abstract idea using the grouping of a mathematical relationship.  The limitations include:
correlating tracked changes in altitude, which are based on data provided by a barometer or a pressure altimeter of a mobile device while a user of the mobile device moves around in a multi-story building, with changes of floors indicated via a user interface of the mobile device;
determining heights of floors of the building based on the correlation; and 
causing storage of the determined heights of floors for future use.  

Next, Step 2A, Prong Two evaluates whether additional elements of the claim “integrate the abstract idea into a practical application” in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. The claim does not recite additional elements that integrate the judicial exception into a practical application.  Although the claim recites “causing storage of the determined heights of floors for future use,” such  idea, and the “causing storage of the determined heights of floors for future use” these limitations are directed towards abstract idea and the storage thereof.  Therefore, the claims are directed to an abstract idea. 
At Step 2B, consideration is given to additional elements that may make the abstract idea significantly more.  Under Step 2B, there are no additional elements that make the claim significantly more than the abstract idea.  The additional element of “barometer” “pressure altimeter” and “mobile device” are well-understood, conventional and routine in the art for data gathering and only limits from where the data originated, where the step focuses on the correlation of data  Therefore the claims are found to be patent ineligible.  
The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea itself.
	Dependent claim(s) 2-9 when analyzed individually and as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) amount to significantly more than the judicial exception.
	The additional limitations of claim(s) 2-9 are merely extensions of abstract ideas with no additional elements or only generic elements.  The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea.
	
	
Evaluating claim 12, under at Step 2A, Prong One, the claim is directed to the judicial exception of an Abstract idea using the grouping of a mathematical relationship.  The limitations include:
correlate tracked changes in altitude, which are based on data provided by a barometer or a pressure altimeter of a mobile device while a user of the mobile device moves around in a multi-story building, with changes of floors indicated via a user interface of the mobile device;
determine heights of floors of the building based on the correlation; and 
cause storage of the determined heights of floors for future use.  
Next, Step 2A, Prong Two evaluates whether additional elements of the claim “integrate the abstract idea into a practical application” in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. The claim does not recite additional elements that integrate the judicial exception into a practical application.  Although the claim recites “determine heights of floors of the building based on the correlation,” and the “cause storage of the determined heights of floors for future use” these limitations are directed towards abstract idea and the storage thereof.  Therefore, the claims are directed to an abstract idea. 
At Step 2B, consideration is given to additional elements that may make the abstract idea significantly more.  Under Step 2B, there are no additional elements that make the claim significantly more than the abstract idea.  The additional element of “barometer” “pressure altimeter” and “mobile device” are well-understood, conventional and routine in the art for data gathering.  Therefore the claims are found to be patent ineligible.  

The elements of “a processor” and “at least one memory” are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system (Alice Corp. Pty. Ltd. v. CLS Bank Int' l 573 U.S. __, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014)).
The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea itself.
	Dependent claim(s) 13-21 when analyzed individually and as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) amount to significantly more than the judicial exception.
	The additional limitations of claim(s) 13-21 are merely extensions of abstract ideas with no additional elements or only generic elements.  The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea.
	
Evaluating claim 23, under at Step 2A, Prong One, the claim is directed to the judicial exception of an Abstract idea using the grouping of a mathematical relationship.  The limitations include:
correlate tracked changes in altitude, which are based on data provided by a barometer or a pressure altimeter of a mobile device while a user of the mobile device moves around in a multi-story building, with changes of floors indicated via a user interface of the mobile device;
determine heights of floors of the building based on the correlation; and 
cause storage of the determined heights of floors for future use.   
Next, Step 2A, Prong Two evaluates whether additional elements of the claim “integrate the abstract idea into a practical application” in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. The claim does not recite additional elements that integrate the judicial exception into a practical application.  Although the claim recites “causing storage of the determined heights of floors for future use,” and “cause storage of the determined heights of floors for future use” these limitations are directed towards abstract idea and the storage thereof.  Therefore, the claims are directed to an abstract idea. 
At Step 2B, consideration is given to additional elements that may make the abstract idea significantly more.  Under Step 2B, there are no additional elements that make the claim significantly more than the abstract idea.  The additional element of “barometer” “pressure altimeter” and “mobile device” are well-understood, conventional and routine in the art for data gathering.  Therefore the claims are found to be patent ineligible.  
The elements of “a processor” and “a non-transitory computer readable storage medium” are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system (Alice Corp. Pty. Ltd. v. CLS Bank Int' l 573 U.S. __, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014)).
The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea itself.
	Dependent claim(s) 13-21 when analyzed individually and as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) amount to significantly more than the judicial exception.
	The additional limitations of claim(s) 13-21 are merely extensions of abstract ideas with no additional elements or only generic elements.  The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 12-21 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, 12 and 23 recites “causing storage of the determined heights of floors for future use,” but the term “causing storage” is ambiguous because there is no understanding of the action done with storage.
Dependent claims 2-9, 13-21 inherit the deficiency and are rejected by the same rationale. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5-7, 9, 12-13, 16-18, 20-21 and 23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Publication 2006/0100782 (Levi).	

Regarding claim 1, Levi discloses a method comprising, performed by at least one apparatus: 
correlating tracked changes in altitude, which are based on data provided by a barometer or a pressure altimeter of a mobile device while a user of the mobile device moves around in a multi-story building, with changes of floors indicated via a user interface of the mobile device (“utilizing a barometric altimeter to identify the floor level of a building” [0015], “the navigation device notes the altitude at the first floor and second floor and calculates the height difference based on the barometric readings at each floor. This indication of two sequential floors permits the navigation device to determine the height between floors by calculating the difference between the current floor altitude and the previous floor altitude and dividing it by the difference between the current floor number and the previous floor number 404. The floor height is then returned 406 and can be used by the navigation device to more accurately provide floor information” [0040], [0023], barometric sensor 210);
determining heights of floors of the building based on the correlation (“the navigation device notes the altitude at the first floor and second floor and calculates the height difference based on the barometric readings at each floor. This indication of two sequential floors permits the navigation device to determine the height between floors by calculating the difference between the current floor altitude and the previous floor altitude and dividing it by the difference between the current floor number and the previous floor number 404” [0040]); and 
causing storage of the determined heights of floors for future use (“The floor height is then returned 406 and can be used by the navigation device to more accurately provide floor information” [0040]).  

Regarding claim 2, Levi generally discloses the above method, and further discloses tracking the changes in altitude based on the data provided by a barometer or a pressure altimeter of the mobile device while the user of the mobile device moves around in the multi- story building (“FIGS. 5 and 6 illustrate the data collected by an altimeter and the indicated floor as a user travels up and down a building according to one embodiment of the invention” [0041]  FIG 5).  

Regarding claim 5, Levi generally discloses the above method and further discloses determining heights of floors comprises determining the delta-altitudes of floors for each of a plurality of floor pairs of the building, at least one of the floor pairs being non-subsequent floors (“The current floor is determined by first determining the altitude difference between the current altitude and the reference floor altitude (e.g., entry floor). This altitude difference is then divided by the defined floor height and the integer of this result is taken “ [0034] current floor can be non-subsequent, i.e., FIG 1, 1st floor and 3rd floor are non subsequent).

Regarding claim 6, Levi generally discloses the above method and further discloses verifying a delta-altitude determined for at least one floor pair of the building based on delta-altitudes determined for other floor pairs of the building (“As the user indicates a first floor and a sequential second floor, the navigation device notes the altitude at the first floor and second floor and calculates the height difference based on the barometric readings at each floor. This indication of two sequential floors permits the navigation device to determine the height between floors by calculating the difference between the current floor altitude and the previous floor altitude and dividing it by the difference between the current floor number and the previous floor number 404” [0040] with this calculation, delta-altitudes are determined for other floor pairs of the building).

Regarding claim 7, Levi generally discloses the above method and further discloses correlating the changes in altitude with changes of floors indicated via a user interface of the mobile device comprises considering only changes in altitude that exceed a predetermined value within a moving time window (“the modulo operation is to get the difference in altitude change from the current floor level to determine whether a floor change has taken place, at the same time, preventing the altimeter noise from triggering a false floor level change” [0037]).

Regarding claim 9, Levi generally discloses the above method and further discloses providing determined floor heights for one of: positioning of mobile devices in the building (“The floor height is then returned 406 and can be used by the navigation device to more accurately provide floor information” [0041] Fig 6); 
supporting a correct selection of a floor during data collection for a radio map; 
automatically detecting a floor in the building; 
automatically detecting a floor in a crowd sourced data collection for a radio map in the building; suggesting a floor to a user in the building, which is to be confirmed by the user; or 
verifying a floor input by a user in the building and for outputting a warning in the case of a discrepancy.  

Regarding claim 12, Levi discloses a system comprising at least one processor and at least one memory, wherein the at least one memory includes computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause at least one apparatus at least to: 
correlate tracked changes in altitude, which are based on data provided by a barometer or a pressure altimeter of a mobile device while a user of the mobile device moves around in a multi-story building, with changes of floors indicated via a user interface of the mobile device (“utilizing a barometric altimeter to identify the floor level of a building” [0015], “the navigation device notes the altitude at the first floor and second floor and calculates the height difference based on the barometric readings at each floor. This indication of two sequential floors permits the navigation device to determine the height between floors by calculating the difference between the current floor altitude and the previous floor altitude and dividing it by the difference between the current floor number and the previous floor number 404. The floor height is then returned 406 and can be used by the navigation device to more accurately provide floor information” [0040], [0023], barometric sensor 210);
determine heights of floors of the building based on the correlation (“the navigation device notes the altitude at the first floor and second floor and calculates the height difference based on the barometric readings at each floor. This indication of two sequential floors permits the navigation device to determine the height between floors by calculating the difference between the current floor altitude and the previous floor altitude and dividing it by the difference between the current floor number and the previous floor number 404” [0040]); and 
cause storage of the determined heights of floors for future use (“The floor height is then returned 406 and can be used by the navigation device to more accurately provide floor information” [0040]).  
  
Regarding claim 13, Levi generally discloses the above system, and further discloses the at least one memory and the computer program code are further configured to, with the at least one processor, cause the at least one apparatus to: track the changes in altitude based on the data provided by a barometer or a pressure altimeter of the mobile device while the user of the mobile device moves around in the multi- story building (“FIGS. 5 and 6 illustrate the data collected by an altimeter and the indicated floor as a user travels up and down a building according to one embodiment of the invention” [0041]  FIG 5).    
Regarding claim 16, Levi generally discloses the above system, and further discloses determining heights of floors comprises determining the delta-altitudes of floors for each of a plurality of floor pairs of the building, at least one of the floor pairs being non-subsequent floors
(“The current floor is determined by first determining the altitude difference between the current altitude and the reference floor altitude (e.g., entry floor). This altitude difference is then divided by the defined floor height and the integer of this result is taken “ [0034] current floor can be non-subsequent, i.e., FIG 1, 1st floor and 3rd floor are non subsequent).

Regarding claim 17, Levi generally discloses the above system, and further discloses the at least one memory and the computer program code are further configured to, with the at least one processor, cause the at least one apparatus to verify a delta-altitude determined for at least one floor pair of the building based on delta-altitudes determined for other floor pairs of the building (“As the user indicates a first floor and a sequential second floor, the navigation device notes the altitude at the first floor and second floor and calculates the height difference based on the barometric readings at each floor. This indication of two sequential floors permits the navigation device to determine the height between floors by calculating the difference between the current floor altitude and the previous floor altitude and dividing it by the difference between the current floor number and the previous floor number 404” [0040] with this calculation, delta-altitudes are determined for other floor pairs of the building).

Regarding claim 18, Levi generally discloses the above system, and further discloses correlating the changes in altitude with changes of floors indicated via a user interface of the mobile device comprises considering only changes in altitude that exceed a predetermined value within a moving time window (“the modulo operation is to get the difference in altitude change from the current floor level to determine whether a floor change has taken place, at the same time, preventing the altimeter noise from triggering a false floor level change” [0037]).  

Regarding claim 20, Levi generally discloses the above system, and further discloses the at least one memory and the computer program code are further configured to, with the at least one processor, cause the at least one apparatus to provide determined floor heights for one of: positioning of mobile devices in the building (“The floor height is then returned 406 and can be used by the navigation device to more accurately provide floor information” [0041] Fig 6); supporting a correct selection of a floor during data collection for a radio map; automatically detecting a floor in the building; automatically detecting a floor in a crowd sourced data collection for a radio map in the building; suggesting a floor to a user in the building, which is to be confirmed by the user; or verifying a floor input by a user in the building and for outputting a warning in the case of a discrepancy.  

Regarding claim 21, Levi generally discloses the above system and further discloses the system is a mobile device (“FIG. 4 is a flow diagram illustrating how floor information may be initialized into the navigation device” [0010]); or is a module for a mobile device; or comprises at least one mobile device; or is a server; or is a module for a server; or comprises at least one server; or comprises at least one mobile device and at least one server.  



Regarding claim 23, Levi discloses a non-transitory computer readable storage medium in which computer program code is stored, the computer program code causing at least one apparatus to perform the following when executed by at least one processor: 
correlate tracked changes in altitude, which are based on data provided by a barometer or a pressure altimeter of a mobile device while a user of the mobile device moves around in a multi-story building, with changes of floors indicated via a user interface of the mobile device (“utilizing a barometric altimeter to identify the floor level of a building” [0015], “the navigation device notes the altitude at the first floor and second floor and calculates the height difference based on the barometric readings at each floor. This indication of two sequential floors permits the navigation device to determine the height between floors by calculating the difference between the current floor altitude and the previous floor altitude and dividing it by the difference between the current floor number and the previous floor number 404. The floor height is then returned 406 and can be used by the navigation device to more accurately provide floor information” [0040], [0023], barometric sensor 210);
determine heights of floors of the building based on the correlation (“the navigation device notes the altitude at the first floor and second floor and calculates the height difference based on the barometric readings at each floor. This indication of two sequential floors permits the navigation device to determine the height between floors by calculating the difference between the current floor altitude and the previous floor altitude and dividing it by the difference between the current floor number and the previous floor number 404” [0040]); and 
cause storage of the determined heights of floors for future use (“The floor height is then returned 406 and can be used by the navigation device to more accurately provide floor information” [0040]).   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2006/0100782 (Levi) in view of US Publication 2014/0324381 (Venkatraman).

Regarding claim 3, Levi generally discloses the above method, but does not explicitly disclose wherein heights of floors of the building are determined based on data of a barometer or a pressure altimeter of a plurality of mobile devices and changes of floors indicated via a user input of the plurality of mobile devices, and/or data of a barometer or a pressure altimeter and changes of floors indicated via a user input collected at different occasions of a user of the mobile device moving around in the multi-story building.  
However, a like reference Venkatraman teaches “a relative difference in altitude between floors of a building may be unknown. In a particular embodiment, altitudes of floors of a building may be mapped based, at least in part, on crowdsourced measurements of barometric pressure obtained from mobile devices” [0066].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of determining heights of floors as disclosed by Levi to use crowd sourcing as taught by Venkatraman to accurately determine heights of floors.

Regarding claim 14, Levi generally discloses the above system, but does not explicitly disclose heights of floors of the building are determined based on data of a barometer or a pressure altimeter of a plurality of mobile devices and changes of floors indicated via a user input of the plurality of mobile devices, and/or data of a barometer or a pressure altimeter and changes of floors indicated via a user input collected at different occasions of a user of the mobile device moving around in the multi-story building.  
However, a like reference Venkatraman teaches “a relative difference in altitude between floors of a building may be unknown. In a particular embodiment, altitudes of floors of a building may be mapped based, at least in part, on crowdsourced measurements of barometric pressure obtained from mobile devices” [0066].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of determining heights of floors as disclosed by Levi to use crowd sourcing as taught by Venkatraman to accurately determine heights of floors.

Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2006/0100782 (Levi) in view of US Publication 2015/0011246 (Mahammad Mirzaei).

Regarding claim 4, Levi generally discloses the above method and further discloses, wherein determining heights of floors comprises determining delta-altitudes of floors for each of a plurality of floor pairs, the method further comprising in the case that a plurality of delta- altitudes (“the current floor level maybe determined by taking the difference between the current altitude and the reference altitude, and dividing the difference by the nominal floor height” [0023]) are determined for a floor pair: 
Levi does not explicitly disclose:
selecting an average of the determined plurality of delta-altitudes as a final delta-altitude for the floor pair; or 
selecting a median of the determined plurality of delta-altitudes as a final delta-altitude for the floor pair; or 
determining a range of the determined plurality of delta-altitudes as a final delta-altitude for the floor pair; and/or discarding delta-altitudes that deviate in view of a predetermined criterion from other delta-altitudes of the plurality of delta-altitudes.  
However, a like reference Mahammad Mirzaei teaches “server 450 may further apply a label to the plurality of signal measurements. Similarly, in some embodiments, the server 450 may apply a label to a range or average determined from the plurality of signal measurements. In some embodiments, this label may correspond to the floor of the building” [0113].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of determining heights of floors as disclosed by Levi to use averages to determine the final measurement as taught by Mahammad Mirzaei to accurately determine heights of floors.

Regarding claim 15, Levi generally discloses the above system, but does not explicitly disclose determining heights of floors comprises determining delta-altitudes of floors for each of a plurality of floor pairs, the at least one memory and the computer program code further configured to, with the at least one processor, cause the at least one apparatus, in the case that a plurality of delta-altitudes are determined for a floor pair (“the current floor level maybe determined by taking the difference between the current altitude and the reference altitude, and dividing the difference by the nominal floor height” [0023]), to: 
Levi does not explicitly disclose:
select an average of the determined plurality of delta-altitudes as a final delta-altitude for the floor pair; or select a median of the determined plurality of delta-altitudes as a final delta-altitude for the floor pair; or determine a range of the determined plurality of delta-altitudes as a final delta-altitude for the floor pair; and/or discard delta-altitudes that deviate in view of a predetermined criterion from other delta-altitudes of the plurality of delta-altitudes.  
However, a like reference Mahammad Mirzaei teaches “server 450 may further apply a label to the plurality of signal measurements. Similarly, in some embodiments, the server 450 may apply a label to a range or average determined from the plurality of signal measurements. In some embodiments, this label may correspond to the floor of the building” [0113].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of determining heights of floors as disclosed by Levi to use averages to determine the final measurement as taught by Mahammad Mirzaei to accurately determine heights of floors.

Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2006/0100782 (Levi) in view of US Publication 2016/0161592 (Wirola).

Regarding claim 8, Levi generally discloses the above method and further discloses the barometer data or pressure altimeter data and the floors indicated via the user interface of the mobile device are received during a collection of data (“a radio frequency navigation receiver providing position information” [claim 1]).
	Levi doesn’t explicitly disclose for a radio map for the building.
However, a like reference Wirola teaches (“comparing the reconstructed radio map data set to the original radiomap data set” [0101]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of determining heights of floors as disclosed by Levi to collect data for a radio map as taught by Wirola to accurately map the building.

Regarding claim 19, Levi generally discloses the above system, and further discloses the barometer data or pressure altimeter data and the floors indicated via the user interface of the mobile device are received during a collection of data (“a radio frequency navigation receiver providing position information” [claim 1]).
Levi doesn’t explicitly disclose for a radio map for the building.
However, a like reference Wirola teaches (“comparing the reconstructed radio map data set to the original radiomap data set” [0101]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of determining heights of floors as disclosed by Levi to collect data for a radio map as taught by Wirola to accurately map the building.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y LIAO whose telephone number is (303)297-4241. The examiner can normally be reached Monday - Friday 10AM ET - 7PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.Y.L/Examiner, Art Unit 2864                                                                                                                                                                                                        

/JOHN E BREENE/Supervisory Patent Examiner, Art Unit 2864